EXHIBIT 10.1

 

SECOND AMENDMENT TO LEASE

 

I. PARTIES AND DATE.

 

This Second Amendment to Lease (“Amendment”) dated October 21, 2003, is by and
between THE IRVINE COMPANY (“Landlord”), and NUVELO, INC., a Nevada corporation
formerly known as HYSEQ, INC., a Nevada corporation (“Tenant”).

 

II. RECITALS.

 

On April 30, 2001, Landlord and Tenant (then known as Hyseq, Inc., a Nevada
corporation), entered into a lease (“Original Lease”) for space in a building
located at 985 Almanor Avenue, Sunnyvale, California (“Premises”), which lease
was amended by a First Amendment to Lease (“First Amendment”) dated August 1,
2002 (as amended, inclusive of this Amendment, the “Lease”). On or about January
31, 2003, Tenant changed its name to Nuvelo, Inc., a Nevada corporation.

 

Landlord and Tenant each desire to modify the Lease to adjust the Basic Rent and
make such other modifications as are set forth in “III. MODIFICATIONS” next
below.

 

III. MODIFICATIONS.

 

A. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:

 

1. Effective as of October 1, 2003, Item 6 shall be deleted in its entirety and
the following shall be substituted in lieu thereof:

 

“Basic Rent: Three Hundred Five Thousand One Hundred Thirty-Six Dollars
($305,136.00) per month.

 

Basic Rent is subject to adjustment as follows:

 

Commencing July 1, 2004, the Basic Rent shall be Zero Dollars ($0.00) per month.

 

Commencing April 1, 2005, the Basic Rent shall be Three Hundred Sixty Thousand
Six Hundred Fifteen Dollars ($360,615.00) per month.

 

Commencing June 1, 2005, the Basic Rent shall be Four Hundred Forty-Six Thousand
Two Hundred Seven Dollars ($446,207.00) per month.

 

Commencing June 1, 2006, the Basic Rent shall be Four Hundred Sixty-Four
Thousand Fifty-Five Dollars ($464,055.00) per month.

 

Commencing June 1, 2007, the Basic Rent shall be Four Hundred Eighty-Two
Thousand Six Hundred Seventeen Dollars ($482,617.00) per month.

 

Commencing June 1, 2008, the Basic Rent shall be Five Hundred One Thousand Nine
Hundred Twenty-Two Dollars ($501,922.00) per month.

 

Commencing June 1, 2009, the Basic Rent shall be Five Hundred Twenty-One
Thousand Nine Hundred Ninety-Nine Dollars ($521,999.00) per month.

 

Commencing June 1, 2010, the Basic Rent shall be Five Hundred Forty-Two Thousand
Eight Hundred Seventy-Nine Dollars ($542,879.00) per month.”

 

B. Current Payment. Concurrently with Tenant’s execution and delivery of this
Amendment to Landlord, Tenant shall pay the sum of Two Million Seven Hundred
Forty-Six Thousand Two Hundred Twenty-Four Dollars ($2,746,224.00) to Landlord
as and for prepaid Basic Rent for the period of October 1, 2003 through June 30,
2004.

 

 

1



--------------------------------------------------------------------------------

C. Additional Deferred Base Rent Obligation. Tenant acknowledges that by virtue
of the revised rental schedule set forth above, Landlord shall receive less
Basic Rent than would previously have been payable by Tenant for the time period
of October 1, 2003 through May 31, 2005. The total amount deferred pursuant to
this Amendment is Three Million Seventy-Nine Thousand Ninety-Eight Dollars
($3,079,098.00) (the “Additional Deferred Base Rent”). In consideration of the
foregoing rent deferral, Tenant agrees to pay Landlord, in addition to the Basic
Rent listed above, the Additional Rent payable pursuant to the First Amendment,
and all other sums payable pursuant to the Lease, the sum of Two Million Eight
Hundred Seventy-Nine Thousand Ninety-Eight Dollars ($2,879,098.00) (the
“Additional Deferred Base Rent Payment”) on May 30, 2011. If Tenant extends the
Term of the Lease pursuant to Section 3.3 or if Landlord and Tenant hereafter
agree to renew or extend the Lease Term for at lease three (3) years, then
Tenant may elect to pay the Additional Deferred Base Rent Payment in thirty-six
(36) monthly installments of Seventy-Nine Thousand Nine Hundred Seventy-Five
Dollars ($79,975.00) per month commencing June 1, 2011 and continuing through
May 1, 2015. Any such election to pay the Additional Deferred Base Rent Payment
in installments shall be delivered in writing to Landlord concurrently with the
Commitment Notice or execution of an amendment to the Lease renewing or
extending the Term, as applicable. If Tenant makes any such election, the
parties shall promptly memorialize the election on an amendment to the Lease.

 

D. Effect of Default. In the event of any default under the Lease by Tenant,
Landlord may elect to declare the full amount of any accrued Deferred Base Rent
and Additional Deferred Base Rent to be immediately due and payable, in which
case the Basic Rent shall immediately be increased to the rates set forth in the
Original Lease.

 

E. Prepayment. Paragraph C of the First Amendment is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

“Prepayment. Tenant may, at any time, elect to pay to Landlord the full amount
of any accrued Deferred Base Rent and Additional Deferred Base Rent, in which
event the rent schedule set forth in the Original Lease shall again become
effective. In such event, the parties shall promptly memorialize the change on
an amendment to the Lease.”

 

F. Early Reinstatement of Rent. Paragraph D of the First Amendment is hereby
deleted in its entirety and the following is substituted in lieu thereof:

 

“Early Reinstatement of Rent. In the event that Tenant shall successfully raise
Seventy-Five Million Dollars ($75,000,000.00) in cash as a result of a single
public or private offering, the full amount of any accrued Deferred Base Rent
and Additional Deferred Base Rent shall become immediately due and the rent
schedule set forth in the Original Lease shall again become effective. Tenant
agrees that it shall give prompt written notice to Landlord of any such
offering.”

 

G. Effect of Sublease. In the event that Tenant shall sublease all or any
portion of the Premises, the rent schedule set forth in the Original Lease shall
again become effective as to such subleased portion of the Premises. In such
event, the parties shall promptly memorialize the change on an amendment to the
Lease, which amendment shall include an adjustment to the calculations of
Deferred Base Rent and/or Additional Deferred Base Rent to reflect any change in
the amounts thereof caused by the return of the subleased portion of the
Premises to the rent schedule set forth in the Original Lease. Nothing in this
paragraph shall be deemed to modify or amend any restrictions or requirements
set forth in Article IX or otherwise applicable to the subleasing of the
Premises by Tenant.

 

F. Security. Tenant and Guarantor understand that all terms and conditions of
the Guarantee of Lease dated April 30, 2001 and executed by Dr. George B.
Rathmann will remain in full force and effect, and the terms and conditions of
Paragraph F of the First Amendment will also remain in full force and effect
notwithstanding the modifications set forth in this Amendment.

 

G. Broker’s Commission. Landlord shall not be responsible for the payment of any
brokerage commissions or offer any tenant improvement allowances in connection
with this Amendment.

 

H. Lender Consent. Landlord hereby represents that no lender consent is required
for this Amendment.

 

IV. GENERAL.

 

A. Effect of Amendments. The Lease shall remain in full force and effect except
to the extent that it is modified by this Amendment.

 

2



--------------------------------------------------------------------------------

B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.

 

C. Authorization/Reasonably Equivalent Value: Tenant represents and warrants
that in the execution of this Amendment, Tenant was not acting under any
misapprehension as to the effect hereof, and acted freely and voluntarily and
was not acting under coercion or duress; that the execution of this Amendment
was duly authorized by Tenant; and that Tenant believed and now believes that
the consideration given by each party for this Amendment represents reasonably
equivalent value.

 

D. Solvency of Tenant: Tenant represents and warrants that it is not currently
insolvent as that term is defined in section 101(32) of Title 11 of the United
States Code, 11 U.S.C. §§ 101-1330, nor will Tenant become insolvent as a result
of this Amendment.

 

E. Amendment Improves Tenant’s Financial Position: Tenant represents and
warrants that the completion of this Amendment will enhance Tenant’s overall
financial position and that Tenant has proffered and requested this Amendment to
improve its financial position.

 

F. Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.

 

G. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

 

H. Authority. If Tenant is a corporation, limited liability company or
partnership, or is comprised of any of them, each individual executing this
Amendment for the corporation, limited liability company or partnership
represents that he or she is duly authorized to execute and deliver this
Amendment on behalf of such entity and that this Amendment is binding upon such
entity in accordance with its terms.

 

I. Attorneys’ Fees. The provisions of the Lease respecting payment of attorneys’
fees shall also apply to this Amendment.

 

V. EXECUTION.

 

Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

 

[LEGAL APPROVAL STAMP]

 

LANDLORD:

 

THE IRVINE COMPANY

     

TENANT

 

NUVELO, INC.

By   /s/    William R. Halford               By   /s/    Ted W. Love          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name

 

William R. Halford

     

Name

 

Ted W. Love

Title

 

President

     

Title

 

President & CEO

   

Office Properties

                      By   /s/    Donald S. McNutt               By  
/s/    Peter S. Garcia          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name

 

Donald S. McNutt

     

Name

 

Peter S. Garcia

Title

 

Senior Vice President

     

Title

 

Sr. VP & CFO

   

Office Properties

           

 

3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF GUARANTOR

 

The undersigned, as Guarantor under that certain Guarantee of Lease dated April
30, 2001, does hereby acknowledge and agree that the provisions of said
Guarantee shall remain in full force and effect as to the obligations of Tenant
under the Lease, as amended herein. The undersigned Guarantor acknowledges that
Landlord would not have executed this Amendment without this acknowledgment and
agreement on the part of the undersigned Guarantor.

 

GUARANTOR:

 

/s/    George B. Rathmann        

--------------------------------------------------------------------------------

Dr. George B. Rathmann

 

4